Title: General Orders, 5 December 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh Thursday December 5th 1782
                            Parole Kent.
                            Countersigns Lemerick—Morefields
                        
                        
                            
                                For the day tomorrow
                                 
                                Colonel Vose, Lt Colonel Dearborne.
                            
                            
                                For duty tomorrow
                                
                                the 8th Massachusetts regiment.
                            
                        
                    